Citation Nr: 0112850	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-09 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis 
of the right knee, secondary to fracture, currently evaluated 
as 20 percent disabling.

2.  Entitlement to service connection for a low back disorder 
as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran had active military service from July 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 20 
percent for residuals of a right knee fracture with arthritis 
and denied service connection for a lumbar spine disability 
as secondary to the service connected right knee disability.


FINDINGS OF FACT

Arthritis as a residual of right knee fracture is manifested 
by significant changes shown on X-ray, painful motion, and 
marked crepitance and tenderness, resulting in slight atrophy 
and functional impairment limiting his ability to walk any 
distance, due to pain and crepitance on motion, without 
instability or ankylosis. 


CONCLUSION OF LAW

A 30 percent rating, but no more, for residuals of a right 
knee fracture consisting of arthritis with loss of motion is 
warranted. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003-5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his right knee condition is more 
severe than currently evaluated.

Service medical records show the veteran was treated in 
service for a right knee fracture in December 1944, with 
surgery in January 1945, for open reduction of the fractured 
patella with wiring of the fragments with stainless steel 
wire.  In May 1945, the wire was removed.  X ray reports 
revealed wire sutures still in place, according to an August 
1945 report.  He developed adhesions of the right knee, and 
underwent breaking of them under anesthesia in September 
1945.  He continued to receive treatment for right knee 
problems, and was determined to be unfit for duty due to 
chronic osteoarthritis of the right patella, secondary to 
injury, in a November 1945 Medical Board report.

Service connection for residuals of arthrotomy of the left 
knee with traumatic changes was granted by a rating decision 
in December 1945, and a 20 percent evaluation was assigned.  
A May 1946 rating decision increased the rating to 40 
percent.  Subsequently, a January 1951 rating decision 
reduced the rating to 20 percent, which has been confirmed 
and continued by subsequent rating decisions.  

The report from a December 1950 examination which was relied 
upon by the RO in reducing the right knee disorder back to 20 
percent revealed findings of no limitation of right knee 
motion, no tenderness and no atrophy of the right leg, 
although much crepitus was noted.  Also noted in the December 
1950 examination was a 31/2 inch surgical scar which was 
described as well healed.  An X ray report from the same 
month revealed negative findings except for the presence of a 
wire circumscribing the patella, apparently used for fixation 
of an old fracture.  No fracture line was demonstrable and 
the wire was broken.

The other medical evidence, to include private records and VA 
examinations up to March 1979 documented some ongoing 
problems with the right knee, including complaints of pain, 
and X-ray evidence of arthritis.  

An October 1999 VA examination revealed complaints of right 
knee pain since the time of the right patella fracture.  The 
knee pain was described as significant.  He was said to 
sometimes use a cane and often used a brace.  He was not 
wearing his brace for this examination, citing an inability 
to drive with the brace on.  The brace was described as a 
corset type hinged brace, which gives him some relief.  He 
also took Celebrex for relief.  He described waking up from 
sleep due to pain.  He also described the knee limiting his 
ambulation ability to only walk a couple of blocks before he 
has fairly significant pain in his knee and he also described 
symptoms of buckling and giving way, popping and clicking.  
He denied any locking, but did note that the knee often 
swells.  

The physical examination from the October 1999 examination 
revealed the veteran to walk with an antalgic gait on the 
right.  He walked without assistance.  He was able to heel 
and toe walk.  On inspection of the right knee he had no 
effusion, no skin changes and mild increased warmth as 
compared to the left knee.  He had 1 centimeter of atrophy as 
compared to the left.  On range of motion, he had minus 5 
degrees extension to 110 degrees of flexion on the right.  He 
had minus 5 degrees extension to 120 degrees of flexion on 
the left.  There was no extension lag on either side.  He had 
marked patellofemoral crepitance with grind and range of 
motion of the knee.  He was markedly tender to patellofemoral 
grind.  He had some medial joint line tenderness and some 
mild varus deformity to both knees.  McMurray's test caused 
some discomfort and his knee was stable to anterior and 
posterior stress and varus and valgus stress to 30 degrees.  
He was motor and sensory intact other than some mild 
decreased sensation in the right lateral calf area.  He had 
equal and palpable pedal pulses.

X-rays of the right knee revealed a significant arthritis of 
his patellofemoral joint with almost complete loss of 
patellofemoral joint space and significant osteophytes about 
his trochlea and patella.  He had some moderate arthritic 
changes in his knee joint with osteophytes with only mild 
joint space narrowing there.  There was also a retained 
circumferential wire about his patella.  The impressions 
included significant patellofemoral post traumatic arthritis 
and moderate osteoarthritis of the right knee.  

A November 1999 VA examination of the spine also included 
some right knee findings.  This examination described the 
veteran's gait as non-antalgic.  His right knee was said to 
lack 5 degrees of extension and he had flexion to 120 
degrees.  The left knee had 0 degrees extension to 140 
degrees flexion.  He had a significant subtalar crepitance 
with range of motion in the right knee.   



Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In evaluating the veteran's request 
for an increased rating, the Board considers the medical 
evidence of record.  The medical findings are then compared 
to the criteria set forth in the VA's Schedule for Rating 
Disabilities.  An evaluation of the level of disability 
present must include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Furthermore, the Court has held that the VA must 
consider the applicability of regulations relating to pain. 
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded." Schafrath at 592.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining 
to functional loss of the joints due to pain, etc.).  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  

Currently the veteran's right knee disability is evaluated as 
20 percent disabling under the provision of Diagnostic Code 
5003.  Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved . 
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, warrants a 10 percent evaluation; with the 
addition of occasional incapacitating exacerbations, a 20 
percent evaluation is warranted.  38 C.F.R. § 4.71a, Code 
5003 (2000). 

In Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that Code 5003 and 38 C.F.R. § 4.59 deem painful motion of a 
major joint or group of minor joints caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Therefore, with x-ray evidence 
of degenerative changes and objective demonstration of 
painful, but not limited motion, the limitation of motion due 
to pain must be taken into consideration in the determination 
of whether, and to what degree, the limitation is 
compensable.

The Rating Schedule provides that the normal range of motion 
of the knee is zero degrees on extension to 140 degrees on 
flexion. 38 C.F.R. § 4.71, Plate II (2000).  Code 5260 for 
limitation of flexion of the leg provides a noncompensable 
rating if flexion is limited to 60 degrees, a 10 percent 
rating where flexion is limited to 45 degrees, a 20 percent 
rating where flexion is limited to 30 degrees and a 30 
percent evaluation where flexion is limited to 15 degrees.  
Code 5261 for limitation of extension of the leg provides a 
noncompensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating 
if limited to 20 degrees, a 40 percent rating if limited to 
30 degrees, and a 50 percent rating if limited to 45 degrees.  
38 C.F.R. § 4.71a.

The range of motion demonstrated on the two most recent VA 
examinations from 1999 revealed extension of 5 degrees and 
flexion to between 110 and 120 degrees.  Such range of motion 
restrictions are noncompensable under the applicable 
diagnostic codes.  However, there was marked patellofemoral 
crepitance with range of motion along with the grind test.  X 
rays have repeatedly shown evidence of both traumatic 
arthritis and osteoarthritis.  Atrophy was reported on the 
examination.  He was noted to be "markedly tender" on 
patellofemoral grind test.  Additionally, medial joint line 
tenderness was present, as was mild varus deformity to both 
knees.  McMurray's test caused some discomfort.  
Functionally, the pain, as a whole, was described as limiting 
his ambulation ability to being able to only walk a few 
blocks.  In addition, the veteran described right knee 
symptoms that included buckling, giving way, popping and 
clicking.  In view of these factors affecting functional 
ability, the Board finds that a question of which of two 
evaluations to apply has been presented.  With the resolution 
of all reasonable doubt in the veteran's favor, the criteria 
more closely approximate a 30 percent rating, based on 
functional impairment; accordingly, with the application of 
38 C.F.R. §§ 4.3 and 4.7, a 30 percent is warranted.  
38 C.F.R. § 4.71a, DC 5003-5261 (2000).  

However, an evaluation in excess of 30 percent is not 
warranted.  Turning to the remaining diagnostic codes 
pertaining to the knee, a separate rating may be granted for 
symptoms of a service-connected disability which are not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  See 38 C.F.R. § 4.14 (1998), Esteban v. 
Brown, 6 Vet.App. 259, 262 (1994).  The VA General Counsel 
has specifically found that limitation of motion and 
instability contemplated under diagnostic code 5257 do not 
overlap.  VAOPGCPREC 23-97 (July 1997).  However, the 
examination report specifically noted that there was no 
instability.  Regarding diagnostic codes 5258 and 5259, 
pertaining to, respectively, dislocation and removal of the 
semilunar cartilage, neither has been shown.  In addition, 
frequent episodes of "locking" or effusion have not been 
clinically demonstrated.  There is no evidence that the 
veteran's right knee is ankylosed; therefore a higher rating 
under Code 5256 is not warranted.  The left knee disability 
is not shown to be consistent with that from an amputation 
below the knee improveable by prosthesis controlled by 
natural knee action.  There are no other applicable codes 
offering potential for a combined rating in excess of 30 
percent. 


ORDER

A combined 30 percent rating for left knee disability is 
granted, subject to the regulations governing payment of 
monetary awards.


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  In addition, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  Moreover, VA has a duty to assist unless there 
is no reasonable possibility that such assistance will aid in 
substantiating the claim. Id.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated. 
Id.

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim. See VCAA, § 3(a) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A).

After a review of the record, and pursuant to the new 
statutory requirements, it is the opinion of the Board that 
additional development of the evidence should be accomplished 
prior to further consideration of the veteran's claim.  
Specifically, in examining the evidence of record, the Board 
notes that there are medical questions which need to be 
clarified before a decision can be made with regard to the 
veteran's claim.  The November 1999 VA examination to 
determine the etiology of the veteran's spine disorder 
appears to have been conducted without a review of the claims 
file.  The history of the knee disability was specifically 
noted to have been  obtained by the veteran verbally, and 
there is no mention of the claims file.  The medical opinion 
regarding the etiology of the lumbar spine disorder was 
somewhat equivocal, stating that the lumbar spine arthritis 
with a possible mild nerve root compression on the right may 
have been exacerbated by the injury in the 1940's that the 
veteran spoke about, but was likely due to degenerative 
arthritis.  

Because of the unclear nature of these medical opinions, and 
their failure to address several key questions with regard to 
the veteran's claim, the Board finds that this claim must be 
remanded so that clarification of the medical evidence can be 
made.  Furthermore, where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review. To ensure due process, 
and to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development:

1. The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for pertinent problems that have not 
already been made part of the record, and 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (2000).  The 
RO should make an effort to ensure that 
all relevant records of VA treatment have 
been obtained for review.  The veteran 
should be given a reasonable opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
whether he currently has a lumbar spine 
disorder which is of service onset or is 
caused or aggravated by the service 
connected right knee disorder.  The 
claims folder, to include a copy of this 
remand, must be available to and reviewed 
by the examiner in conjunction with the 
examination.  A detailed history of 
pertinent symptoms should be obtained 
from the veteran, and all indicated tests 
or studies should be completed and the 
results reviewed by the examiner prior to 
the final opinion.  All findings and 
conclusions should be reported in detail, 
and the report should include the 
complete rationale for all conclusions 
reached.

3. The RO should ensure that the 
development sought is completed, and that 
the examination is adequate, pursuant to 
VCAA.  Thereafter, the RO should 
adjudicate the claim for entitlement to 
service connection for a back disorder on 
the merits, pursuant to the revised 
statutory authority.  If the claim 
remains denied, the veteran and his 
representative must be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. HUDSON
	Acting Member, Board of Veterans' Appeals



 



